PER CURIAM.
Appellant challenges the imposition of a suspended sentence of five years’ incarceration for his conviction of driving without a license (habitual offender). Appellant asserts that his suspended sentence is not a “nonstate prison sanction” and is, therefore, an upward departure in violation of section 775.082(10), Florida Statutes (2013). Because this argument was not raised during either the sentencing hearing or via a Florida Rule of Criminal Procedure 3.800(b)(2) motion, it is unpre-served and this court cannot reach the question. Appellant’s judgment and sentence are AFFIRMED.
WOLF, ROWE, and OSTERHAUS, JJ., concur.